05/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0154



                                          DA 21-0154


 DENIS AGUADO,
                                                                            MAY 0 9 2022
              Petitioner and Appellant,                                   Bowen Greenvvoucl
                                                                        Clerk of Supreme Court
                                                                           State of Montana

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant Denis Aguado has filed a motion for an extension of time within which to file
his reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until May 31, 2022, within which to file his reply brief.
       No further extensions will be granted.
       DATED this 14/j      ay of May, 2022.
                                                  For the Court,




                                                                 Chief Justice